OPINION OF THE COURT BY
HARTWELL, J.
Tbe defendant pleaded a general denial in tbe action by the-plaintiff corporation for the price of goods sold and delivered. He offered no evidence but moved “to dismiss tbe case on the ground that there is no proof that tbe firm of Gonsalves & Company, Ltd., is a corporation.”
Tbe magistrate gave judgment for tbe plaintiff for- $46.00 and costs. Tbe defendant appealed on tbe point of law covered by bis motion. He relies on tbe general rule of law that tbe evidence must prove the allegations alleged in tbe complaint. Tbe plaintiff claims that while tbe plea of tbe general denial made proof of its corporate capacity unnecessary, tbe capacity was sufficiently proved by tbe evidence given by a witness that tbe defendant was “indebted to tbe firm of Gonsalves & Company, Ltd., in tbe sum of forty-sis dollars.”
H. G. Middleditcli for plaintiff.
W. G. Achi for defendant.
The use of the word “limited” naturally imports a corporation, and renders further proof unnecessary. A plea of general denial, however, has generally been regarded as equivalent to a plea of the general issue, which “admits the competency of the plaintiff to sue as such.” Pullman v. Upton, 96 U. S. 328.
This court has decided that in a complaint before a district magistrate in an action by a corporation it is unnecessary to allege that the plaintiff is a corporation. Hawaii Mill Co. v. Andrade, 14 Haw. 500.
The appeal is dismissed.